DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 12/06/2021. Claims 1, 9 and 15 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 12/06/2021. 
With respect Claim Rejections - 35 U.S.C. § 101, claim 15 has been amended to cite “a non-transitory computer-readable storage medium …”, the Examiner withdraws claim 15 rejection under 35 USC § 101.
With respect to Claim Rejections - 35 USC § 102, independent claims 1, 5, and 9 have been amended to include “… wherein each video playback device in the synchronous member mode is configured to send video information currently played by itself to other video playback devices every preset time period, and simultaneously receive video information sent by the other video playback devices in the synchronized member mode;” The Applicant submits Yoneda teaches a master-slave synchronization method and therefore, the playback control operation cannot be performed on the slave terminals. In response, the Examiner agrees and finds Dickow (US 2016/0191584 A1) to teach this amended feature. The Applicant submits that independent claim 1 is patentable as amended, and amended independent claims 9 and 15 recite the similar highlighted limitations as the amended claim 1, therefore, also allowable. And further submits that the dependent claims 2-8 and 10-14 are dependent on amended independent claims 1 and 9, and should also be allowable. In response, with respect to the applicant arguments of independent claims 1, 9, and 15, and dependent claims 2-8 and 10-14 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michiaki Yoneda, Pub No US 2008/0177822 A1 (hereafter Yoneda) in view of Dickow et al., Pub No US 2016/0191584 A1 (hereinafter Dickow).

Regarding Claim 1, Yoneda discloses a video synchronous playback method, comprising:
in a synchronous member mode [para.0114: Discloses a synchronized playback mode.], sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (first video information) that pertains to the content that is currently being played back on the given playback device (master terminal – first playback device) to another playback device that is registered as the slave terminal (to another video , wherein each video playback device in the synchronous member mode is configured to send video information currently played by itself to other video playback devices [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (video information) that pertains to the content that is currently being played back (currently played by itself) on the given playback device (master terminal – first playback device) to another playback device.], and simultaneously receive video information sent by the other video playback devices in the synchronized member mode [para.0017: Discloses in response to a request for elapsed playback time, a synchronized playback control portion (simultaneously) receives video information that indicates the elapsed playback time for the other playback device.];
after receiving second video information corresponding to a video played back by the another video playback device [para.0151: Discloses receiving from the slave terminal (by the another video playback device) information (second video information) that indicates the elapsed playback time of the slave terminal.], determining a target video and a target progress according to the second video information, the video currently played back by the video playback device, and a current playback progress of the video playback device [para(s).151, 161, 282-288: Discloses the elapsed playback time at the master terminal  and the received elapsed playback time of the slave terminals are compared for determining the target video and the target progress. If the time lag between the master terminal and the slave terminals is a specified time or longer, the synchronized playback control portion determines that a significant lag exists in the elapsed playback time between the master terminal and the slave terminals, and transmits a content playback stop command to the slave terminals. Then, the synchronized playback control portion newly obtains the elapsed playback time for the content (target video) in the master terminal, and transmits to the slave terminals the information that indicates the synchronized playback start time (a current playback progress of the video playback device) obtained by adding the predetermined additional time to the newly obtained elapsed playback time.]; and
playing back according to the target video and the target progress [para.0247 & FIG.8B s240: Discloses start playing back data that begins from the synchronized playback start time of the content.].
every preset time period; However, in analogous art, paragraph 0050 of Dickow discloses at a time index event (preset time period) requested by each of the slave media consumption device (playback devices) and the master media device (e.g., every two-hundred milliseconds, every three-hundred milliseconds, every second, every three seconds, etc. – preset time periods) and responded to by the master media consumption device responsive to the playback status requests to allow the slave media consumption devices to continually synchronize their playback of the streamed instance of media content. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yoneda in view of Dickow with the teachings including for playback devices to send at every preset time period as taught by Dickow in order to yield synchronization between playback devices [para.0050].

Regarding Claim 2, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 1, and Yoneda further discloses wherein before the operation of in a synchronous member mode, sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device, the video synchronous playback method further comprises:
in an automatic mode, detecting, by the video playback device, whether the second video information is received within a first preset duration [para.0327: Discloses automatically detecting that second video information is received within a preset time, if found to not have completed the playback preparation within the synchronized playback start time then providing more time to second playback device by resetting the preset time with additional time for the synchronized playback start time.]; and
if the second video information is received within the first preset duration, in response to detecting that a video file corresponding to the second video information has been saved in the video playback device, playing back the video file at a playback progress in the second video information, and switching to the synchronous member mode [para.0181: Discloses the playback switching control portion receives data (from slave playback device) that begins from the elapsed playback time for the content from the server device through the communication portion, and temporarily stores the content data in the receiving buffer. The playback operation is switched between the playback devices when the elapsed playback time is reached, the data of the content (master) is played back on the switching destination playback device (slave), i.e., switched to a synchronous member mode.].

Regarding Claim 3, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 2, and Yoneda further discloses wherein after the operation of in an automatic mode, detecting, by the video playback device, whether the second video information is received within a first preset duration, the video synchronous playback method further comprises:
if the second video information is not received within the first preset duration, switching to the synchronous member mode [para.0327: Discloses if the second video information is not received within the first preset duration then more time is provided until the second video information is received, thus allowing for switching to the synchronous member mode.].

Regarding Claim 4, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 2, and Yoneda further discloses wherein after the operation of in a synchronous member mode, sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device, the video synchronous playback method further comprises:
in the synchronous member mode, in response to detecting a target operation performed on the video playback device, switching to a manual mode; wherein the video playback device in the manual mode neither sends the first video information nor processes the second video information [para.0162: Discloses when the synchronized playback control portion in the slave mode (synchronous member mode) receives the playback stop command (neither sends the first video information nor processes the second video information), the slave mode is cancelled and the setting is changed to the normal mode (switching to a manual mode).].

Regarding Claim 5, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 4, and Yoneda further discloses wherein after the operation of in the synchronous member mode, in response to detecting a target operation performed on the video playback device, switching to a manual mode, the video synchronous playback method further comprises:
in the manual mode, in response to detecting that a no-operation duration reaches a second preset duration, playing back a preset video, and switching to the automatic mode [para.0327: Discloses if the second video information is not received within the first preset duration then more time is provided (a second preset duration); and para.0357-0358: Discloses cancelling communications between slave and master, the playback device automatically switches back to normal mode (in the manual mode), the user inputs a content selection command and a playback start command by operating a playback control button of the playback device.].

Regarding Claim 6, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 1, and Yoneda further discloses wherein the operation of determining a target video and a target progress according to the second video information, the video currently played back by the video playback device, and a current playback progress of the video playback device comprises:
detecting whether a video corresponding to the second video information is the same as the video currently played back by the video playback device [para.0027: Discloses determining content being the same when other playback devices request joining play in synchronization.];
if the video corresponding to the second video information is the same as the video currently played back by the video playback device, determining the video currently played back as the target video device [para.0027: Discloses synching the second device with the first playback device (target video device).]; and
determining a faster one of the current playback progress of the video playback device and a playback progress corresponding to the second video information as the target progress [para.0151: Discloses comparing elapsed playback time (playback progress) between master (current playback device as the target progress) and slave terminals (the second video information), determines if lag time of slave terminal is longer (indicating it’s progressing faster).]. 

Regarding Claim 7, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 6, and Yoneda further discloses wherein after the operation of detecting whether a video corresponding to the second video information is the same as the video currently played back by the video playback device, the video synchronous playback method comprises:
if the video corresponding to the second video information is different from the video currently played back by the video playback device [FIG.8A & para.0236: Discloses enabling synchronized playback of different video content by zone.], detecting whether the playback progress corresponding to the second video information and the current playback progress satisfy a preset condition [para.0168: Discloses when playback switching processing is performed the playback switching control portion determines switching destination/source playback device (slave terminal) based on the information that indicates the switching destination/source playback device included in the switching setting information that is set in advance (satisfy a preset condition) or selectively input by the user; and FIG.8B & para.0359: Discloses detecting a user input switching command where the playback progress corresponds to the second video information and determines the switching destination playback device.];
if the playback progress corresponding to the second video information and the current playback progress satisfy the preset condition, determining the video corresponding to the second video information as the target video, and determining the playback progress corresponding to the second video information as the target progress [FIG.18B: Discloses the video ; and
if the playback progress corresponding to the second video information and the current playback progress do not satisfy the preset condition, determining the video currently played back as the target video, and determining the current playback progress as the target progress [para.0168: Discloses the switching setting information (preset information) includes two types of the switching command, a MOVE switching command (MOVE command) and a COPY switching command (COPY command). The MOVE command switches video play from a first playback device to another playback device while stopping the playback of the first playback device. The COPY command allows for all playback devices including the first playback device to play the same video in synchronization. So, if the switching setting information is set to COPY and not MOVE, thus, not satisfy the preset condition of MOVE due to not being selected results in the video currently played back as the target video and the target progress.].

Regarding Claim 8, the combined teachings of Yoneda and Dickow discloses the video synchronous playback method according to claim 1, and Yoneda further discloses wherein the operation of in a synchronous member mode, sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device comprises:
in the synchronous member mode, sending, by the video playback device, the first video information corresponding to the video currently played by the video playback device to a router that is communicatively connected with the video playback device, to allow the router to broadcast the first video information to the another video playback device communicatively connected with the router after receiving the first video information [para.0078: Discloses using a switching hub router for mutually connecting, by either a wired connection or a wireless connection, a group of devices such as a plurality of the server devices and a plurality of playback devices.].

a video synchronous playback device, comprising a memory, a processor, and a video synchronous playback program stored in the memory and executable by the processor, the video synchronous playback program when being executed by the processor [FIG.3 & para.0110: Discloses a control portion 320 is configured from a central processing unit (CPU), ROM, and  RAM. The control portion 320 operates according to various types of programs that are stored in the ROM and controls the overall operation of the playback device.] performing the following operations:
in a synchronous member mode [para.0114: Discloses a synchronized playback mode.], sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (first video information) that pertains to the content that is currently being played back on the given playback device (master terminal – first playback device) to another playback device that is registered as the slave terminal (to another video playback device), wherein each video playback device in the synchronous member mode is configured to send video information currently played by itself to other video playback devices [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (video information) that pertains to the content that is currently being played back (currently played by itself) on the given playback device (master terminal – first playback device) to another playback device.], and simultaneously receive video information sent by the other video playback devices in the synchronized member mode [para.0017: Discloses in response to a request for elapsed playback time, a synchronized playback control portion (simultaneously) receives video information that indicates the elapsed playback time for the other playback device.];
after receiving second video information corresponding to a video played back by the another video playback device [para.0151: Discloses receiving from the slave terminal (by the another video playback device) information (second video information) that indicates the elapsed playback time of the slave terminal.], determining a target video and a target progress according to the second video information, the video currently played back by the video playback device, and a current playback progress of the video playback device [para(s).151, 161, 282-288: Discloses the elapsed playback ; and
playing back according to the target video and the target progress [para.0247 & FIG.8B s240: Discloses start playing back data that begins from the synchronized playback start time of the content.].
Yoneda does not explicitly disclose sending at every preset time period; However, in analogous art, paragraph 0050 of Dickow discloses at a time index event (preset time period) requested by each of the slave media consumption device (playback devices) and the master media device (e.g., every two-hundred milliseconds, every three-hundred milliseconds, every second, every three seconds, etc. – preset time periods) and responded to by the master media consumption device responsive to the playback status requests to allow the slave media consumption devices to continually synchronize their playback of the streamed instance of media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yoneda in view of Dickow with the teachings including for playback devices to send at every preset time period as taught by Dickow in order to yield synchronization between playback devices [para.0050].

Regarding Claim 10, the combined teachings of Yoneda and Dickow discloses the video synchronous playback device according to claim 9, and Yoneda further discloses wherein the video synchronous playback program when being executed by the processor perform is further configured to perform the following operations:
in an automatic mode, detecting, by the video playback device, whether the second video information is received within a first preset duration [para.0327: Discloses automatically detecting that second video information is received within a preset time, if found to not have completed the playback preparation within the synchronized playback start time then providing more time to second playback device by resetting the preset time with additional time for the synchronized playback start time.]; and
if the second video information is received within the first preset duration, in response to detecting that a video file corresponding to the second video information has been saved in the video playback device, playing back the video file at a playback progress in the second video information, and switching to the synchronous member mode [para.0181: Discloses the playback switching control portion receives data (from slave playback device) that begins from the elapsed playback time for the content from the server device through the communication portion, and temporarily stores the content data in the receiving buffer. The playback operation is switched between the playback devices when the elapsed playback time is reached, the data of the content (master) is played back on the switching destination playback device (slave), i.e., switched to a synchronous member mode.].

Regarding Claim 11, the combined teachings of Yoneda and Dickow discloses the video synchronous playback device according to claim 10, and Yoneda further discloses wherein the video synchronous playback program when being executed by the processor perform is further configured to perform the following operations:
if the second video information is not received within the first preset duration, switching to the synchronous member mode [para.0327: Discloses if the second video information is not received within the first preset duration then more time is provided until the second video information is received, thus allowing for switching to the synchronous member mode.].

Regarding Claim 12, the combined teachings of Yoneda and Dickow discloses the video synchronous playback device according to claim 10, and Yoneda further discloses wherein the video synchronous playback program when being executed by the processor perform is further configured to perform the following operations:
in the synchronous member mode, in response to detecting that a target operation is performed on the video playback device, switching to a manual mode; wherein the video playback device in the manual mode neither sends the first video information nor processes the second video information [para.0162: Discloses when the synchronized playback control portion in the slave mode (synchronous member mode) receives the playback stop command (neither sends the first video information nor processes the second video information), the slave mode is cancelled and the setting is changed to the normal mode (switching to a manual mode).].

Regarding Claim 13, the combined teachings of Yoneda and Dickow discloses the video synchronous playback device according to claim 12, and Yoneda further discloses wherein the video synchronous playback program when being executed by the processor perform is further configured to perform the following operations:
in the manual mode, in response to detecting that a no-operation duration reaches a second preset duration, playing back a preset video, and switching to the automatic mode [para.0327: Discloses if the second video information is not received within the first preset duration then more time is provided (a second preset duration); and para.0357-0358: Discloses cancelling communications between slave and master, the playback device automatically switches back to normal mode (in the manual mode), the user inputs a content selection command and a playback start command by operating a playback control button of the playback device.].

Regarding Claim 14, the combined teachings of Yoneda and Dickow discloses the video synchronous playback device according to claim 9, and Yoneda further discloses wherein the video synchronous playback program when being executed by the processor perform is further configured to perform the following operations:
detecting whether a video corresponding to the second video information is the same as the video currently played back by the video playback device [para.0027: Discloses determining content being the same when other playback devices request joining play in synchronization.]; 
if the video corresponding to the second video information is the same as the video currently played back by the video playback device, determining the video currently played back as the target video [para.0027: Discloses synching the second device with the first playback device (target video device).]; and
determining a faster one of the current playback progress of the video playback device and a playback progress corresponding to the second video information as the target progress [para.0151: Discloses comparing elapsed playback time (playback progress) between master (current playback device as the target progress) and slave terminals (the second video information), determines if lag time of slave terminal is longer (indicating it’s progressing faster).].

Regarding Claim 15, Yoneda discloses a non-transitory computer-readable storage medium, storing a video synchronous playback program, the video synchronous playback program when being executed by a processor [FIG.3 & para.0110: Discloses a control portion 320 is configured from a central processing unit (CPU), ROM, and RAM. The control portion 320 operates according to various types of programs that are stored in the ROM and controls the overall operation of the playback device.] performing the following operations:
in a synchronous member mode [para.0114: Discloses a synchronized playback mode.], sending, by a video playback device, first video information corresponding to a video currently played back by the video playback device to another video playback device [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (first video information) that pertains to the content that is currently being played back on the given playback device (master terminal – first playback device) to another playback device that is registered as the slave terminal (to another video playback device), wherein each video playback device in the synchronous member mode is configured to send video information currently played by itself to other video playback devices [para. 142-143 and 224: Discloses a synchronized playback control portion transmits information (video , and simultaneously receive video information sent by the other video playback devices in the synchronized member mode [para.0017: Discloses in response to a request for elapsed playback time, a synchronized playback control portion (simultaneously) receives video information that indicates the elapsed playback time for the other playback device.].];
after receiving second video information corresponding to a video played back by the another video playback device [para.0151: Discloses receiving from the slave terminal (by the another video playback device) information (second video information) that indicates the elapsed playback time of the slave terminal.], determining a target video and a target progress according to the second video information, the video currently played back by the video playback device, and a current playback progress of the video playback device [para(s).151, 161, 282-288: Discloses the elapsed playback time at the master terminal  and the received elapsed playback time of the slave terminals are compared for determining the target video and the target progress. If the time lag between the master terminal and the slave terminals is a specified time or longer, the synchronized playback control portion determines that a significant lag exists in the elapsed playback time between the master terminal and the slave terminals, and transmits a content playback stop command to the slave terminals. Then, the synchronized playback control portion newly obtains the elapsed playback time for the content (target video) in the master terminal, and transmits to the slave terminals the information that indicates the synchronized playback start time (a current playback progress of the video playback device) obtained by adding the predetermined additional time to the newly obtained elapsed playback time.]; and
playing back according to the target video and the target progress [para.0247 & FIG.8B s240: Discloses start playing back data that begins from the synchronized playback start time of the content.].
Yoneda does not explicitly disclose sending at every preset time period; However, in analogous art, paragraph 0050 of Dickow discloses at a time index event (preset time period) requested by each of the slave media consumption device (playback devices) and the master media device (e.g., every two-hundred milliseconds, every three-hundred milliseconds, every second, every three seconds, etc. – .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHIU et al., (US 2014/0059134 A1) – Discloses switching the current playback time of the target multimedia data being currently played by the first multimedia playback device according to the statistical graph, and to synchronously switch the playback timing of the auxiliary multimedia data played by the second multimedia playback device [para.00114].
Sang-Man SIM, (US 2014/0032778 A1) – Discloses based on the transmission time of the measurement message and a reception time of the reply message, the master 
YANG et al., (US 2017/0324998 A1) – Discloses obtaining the first playback progress of the first video; determining a second playback progress of a second video according to the first playback progress, the second video being a video that is different from the first video; and playing the second video according to the second playback progress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426